STATE FARM FIRE AND            )
CASUALTY COMPANY,              )
                               )
     Plaintiff-Appellee,       )   Appeal No.
                               )   01A01-9609-CV-00409
v.                             )
                               )   Sumner Circuit
HENRY DAVID PICKRAL, and       )   No. 14587-C
wife, LINDA M. PICKRAL,        )

     Defendants-Appellants.
                               )
                               )
                                                         FILED
                                                         February 26, 1997

                                                     Cecil W. Crowson
                                                    Appellate Court Clerk
                COURT OF APPEALS OF TENNESSEE
                 MIDDLE SECTION AT NASHVILLE




APPEALED FROM THE CIRCUIT COURT OF SUMNER COUNTY AT GALLATIN,
TENNESSEE.

THE HONORABLE THOMAS GOODALL, JUDGE.



ROGER W. HUDSON,
MURFREE, COPE, HUDSON & SCARLETT
16 Public Square North
Murfreesboro, TN 37130
     Attorney for Appellee.

LUTHER E. CANTRELL, JR.,
DAVIES, CANTRELL, HUMPHREYS & McCOY
150 Second Avenue North, Suite 225
P.O. Box 190609
Nashville, TN 37219-0609
     Attorneys for Appellant, Henry David Pickral




                      AFFIRMED AND REMANDED




                                      HERSCHEL P. FRANKS, JUDGE



CONCUR:
GODDARD, P.J.
SUSANO, J.
           In this declaratory judgment action the Trial Judge

declared that the policy issued by plaintiff to defendant,

Henry David Pickral, did not afford coverage for an action

brought against defendant by ANF, who had charged in her

complaint that ?he would sexually molest and assault her, both

physically and mentally.?

           Defendants have appealed, and motion was filed in

this Court to dismiss for failure to comply with Rule 5

T.R.A.P., i.e., appellant did not file a copy of the notice of

appeal with the Clerk of the Court of Appeals.   Appellants

concede this fact and offer no circumstances requiring us to

waive the requirement of the Rule.   Accordingly, the appeal

will be dismissed on this ground.

           However, we have reviewed the record and conclude

the Trial Judge reached the correct result.

           Plaintiffs’ complaint averred that it was not

obligated to defend Pickral in his lawsuit or indemnify him

for any judgment against him under his homeowner’s insurance

policy.   It asserts that no coverage is provided because the

molestation was not an occurrence, as defined in the policy,

and the policy excludes liability for bodily injury which is

expected or intended by an insured, or is the result of a

willful and malicious act of an insured.

           Summary judgment will be granted when there is no

genuine issue of material fact and the moving party is

entitled to a judgment as a matter of law.    Byrd v. Hall, 847
S.W.2d 208 (Tenn. 1993).    The policy in this case defines an

                                2
occurrence as an accident that results in bodily injury or

property damage.   It excludes coverage for bodily injury or

property damage which is either expected or intended by the

insured, or to any person or property which is the result of

willful and malicious acts of the insured.    Exclusionary

clauses such as these are not to be construed broadly in favor

of the insurer, nor are they to be construed so narrowly as to

defeat their purpose.    Midland Ins. Co. v. Home Indemnity Co.,

619 S.W.2d 387, 389 (Tenn. App. 1981).

            Appellant argues that a distinction can be drawn

between an intent to commit an act and an intent to harm.      He

submits a physician’s affidavit opining that Pickral was not

aware or did not intend that the touching of the child would

cause her harm.

            The Supreme Court has adopted a two part approach to

determining whether an intended or expected acts exclusion

applies.   It must be established that the insured intended the

act and also intended or expected that the injury would

result.    Tennessee Farmer’s Mutual Insurance Co. v. Evans, 814
S.W.2d 49, 55 (Tenn. 1991).    The Evans Court notes:

           these are separate and distinct inquiries because
           many intentional acts produce unexpected results and
           comprehensive liability insurance would be somewhat
           pointless if protection were precluded if, for
           example, the intent to cause harm was not an
           essential (and required) showing. See 7A J.
           Appleman, Insurance Law and Practice §4501.09 at 263
           (1979). Intent may be actual or inferred from the
           nature of the act and the accompanying reasonable
           foreseeability of harm. Id.

           The first prong of the evidence test is met by

appellant’s admission that he purposely touched the child in

an extremely inappropriate manner, and had her touch him.

The second prong of the test, that injury was intended or

expected to result, can reasonably be inferred from the nature

of the act.   Defendant’s subjective assertion regarding his

                                3
intention does not bring these materials facts into dispute.

J.C. Penney Casualty Insur. Co. V. M.K., 804 P.2d 689, 697

(Cal. 1991).   Nor does the affidavit of a physician concluding

that defendant meant no harm.    J.C. Penney at 700; CNA Ins.

Co. V. McGinnis, 666 S.W.2d 689, 691 (Ark. 1984); Allstate

Ins.Co. V. Troelstrup, 789 P.2d 415, 419 (Colo. 1990).

          It cannot be seriously argued that harm to the child

victim is an ?unexpected result? in these circumstances.

Indeed, numerous courts have found that molestation of a child

always carries with it the inherent intent to harm which can

exclude insurance coverage.     Landis v. Allstate Ins. Co., 546
So. 2d 1051, 1053 (Fla. 1989); Horace Mann Ins. Co. V.

Independent School Dist. No. 565, 355 N.W.2d 413 (Minn. 1984);

Maayeh v. Trinity Lloyds Ins. Co., 850 S.W.2d 193 (Tex. Ct.

App. 1993).

          The appeal is dismissed at appellants’ cost and the

cause remanded.




                                 ________________________
                                 Herschel P. Franks, J.


CONCUR:




___________________________
Houston M. Goddard, P.J.




___________________________
Charles D. Susano, Jr., J.




                                 4